TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00623-CV




                                            In re J. B.




                       ORIGINAL PROCEEDING FROM BELL COUNTY



                            MEMORANDUM OPINION


               Relator J.B. has filed a petition for writ of mandamus seeking to have this Court

(1) vacate the trial court’s temporary order granting the Texas Department of Family and

Protective Services temporary conservatorship of J.B.’s child, (2) instruct the trial court to return

the child to J.B., and (3) instruct the trial court to dismiss the Department’s case. In the

mandamus petition, J.B. asserts that the trial court abused its discretion by issuing the

July 15, 2019 temporary order without making a finding based on sufficient evidence that

“reasonable efforts, consistent with the circumstances and providing for the safety of the child,

were made to prevent or eliminate the need for removal of the child.”             Tex. Fam. Code

§ 262.102(a)(4). However, J.B. states that the trial court held a hearing on August 8, 2019, at

which it denied motions filed by J.B. and allowed the Department to maintain control over the

child. When J.B.’s petition for writ of mandamus was filed, the Court instructed him that the

petition did not comply with Texas Rule of Appellate Procedure 52.7(a)(2), which establishes

that “Relator must file with the petition: . . . (2) a properly authenticated transcript of any
relevant testimony from any underlying proceeding, including any exhibits offered in evidence,

or a statement that no testimony was adduced in connection with the matter complained.” No

transcript from the hearing has been submitted to this Court, nor has a statement been submitted

that no testimony was adduced in connection with the complained-of matter. As the party

seeking relief, J.B. has the burden of providing this Court with a sufficient record to establish his

right to mandamus relief. See Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992). He has

failed to do so, and in the absence of an adequate record, we are unable to determine that J.B. is

entitled to mandamus relief. Accordingly, on this record, we deny the petition for writ of

mandamus. See Tex. R. App. P. 52.8(a).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Kelly

Filed: September 27, 2019




                                                 2